Order of Supreme Court, Westchester County, dated November 3, 1979, affirmed insofar as appealed from, without costs or disbursements, and without prejudice to plaintiff’s right, inter alia, to assert in the pending *905plenary suit against her that the fee required to be paid by defendant to plaintiffs counsel pursuant to the judgment of divorce herein contemplated the legal services, in whole or in part, which are the subject of the plenary suit. No opinion. Titone, J. P., Mangano, Gibbons and Martuscello, JJ., concur.